Citation Nr: 1705108	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a compensable disability rating for peroneal nerve neuropathy of the bilateral lower extremities prior to May 16, 2016 and in excess 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1984 to June 1990 and from May 1994 to July 2008.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee as well as a rating decision from the Appeals Management Center made in May 2016.

This matter was previously before the Board, and, in July 2011, November 2014, and in March 2016, the Board remanded the matter for additional development.  Additional development in substantial compliance with the Board's remand instructions has been completed.


FINDING OF FACT

The Veteran's peroneal nerve neuropathy of the bilateral lower extremities manifested in mild incomplete paralysis prior to May 16, 2016 and moderate incomplete paralysis thereafter.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent prior to May 16, 2016 for peroneal nerve neuropathy of the bilateral lower extremities have been met, and the criteria for a disability rating of 20 percent prior to May 16, 2016 have not been met; and the criteria for a disability rating in excess of 20 percent have not been met at any time during the period on appeal.




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.   The Veteran testified at a personal hearing before the Board in August 2010, and a transcript of the hearing is of record.  The Veteran's Law Judge (VLJ) who presided over the hearing has since retired from the Board.  The Veteran was notified of his right to an additional hearing before a different VLJ in a July 2014 letter.  In July 2014, the Veteran responded by indicating that he did not wish to appear at a second hearing, and that he desired the Board to consider his case on the evidence of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

This matter was previously remanded in order to obtain additional treatment records and provide the Veteran with additional VA examinations.  Additional treatment records have been associated with the claims file, and additional examinations have been provided in substantial compliance with the Board's remand instructions.  Additionally, the Veteran's representative submitted a due process waiver in May 2016 indicating that the Veteran had no additional evidence to submit.  Furthermore, the most recent appellant brief indicated that VA had complied with previous remand instructions.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Neuropathy

The Veteran is seeking a compensable disability rating for peroneal nerve neuropathy of the bilateral lower extremities prior to May 16, 2016 and in excess 20 percent for each lower extremity thereafter.  The Veteran filed for service connection in April 2008, and, in November 2008, the RO granted service connection and assigned a noncompensable disability rating effective the day after separation from service.  The Veteran appealed the assigned rating.  During the pendency of the appeal, the Veteran's disability rating was increased to 20 percent for each lower extremity, effective May 16, 2016, the date of his most recent VA examination.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's disability rating is assigned pursuant to Diagnostic Code 8521.  Under Diagnostic Code 8521, a disability rating of 10 percent is assigned for mild incomplete paralysis, and a disability of 20 percent is assigned for moderate incomplete paralysis.  A disability rating of 30 percent is assigned for severe incomplete paralysis, and a disability rating of 40 percent is assigned for complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Complete paralysis is defined as a foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, the loss of all extension or dorsal flexion of proximal phalanges of toes, loss of abduction of the foot, adduction weakened, or anesthesia that covers entire dorsum of foot and toes.  Id.

The terms mild, moderate, and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of descriptive terminology such as moderate by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Veteran has sought treatment for numbness of the bilateral lower extremities, throughout the period on appeal, and he has made statements reporting numbness in the bilateral lower extremities throughout the period on appeal as well.

The Veteran underwent an electromyography (EMG) in March 2008 in order to be evaluated for radiculopathy.  The study also evaluated the Veteran's bilateral tibial and peroneal nerves and noted a normal study without evidence of peripheral or peroneal neuropathy.

The Veteran underwent a private consultation report in March 2008.  The Veteran reported a history of intermittent numbness in his left leg and foot drop two to three weeks prior to the consultation.  The private physician noted that sensory examination was normal for pinpricks all over the body including peroneal nerve distribution.  The consultation noted that the Veteran's history was suggestive of recurrent peroneal neuropathy.

The Veteran underwent a VA examination in August 2008.  The Veteran reported experiencing numbness in both his legs, but he clarified that the numbness was more severe in his left leg than in is right leg after running several miles.  The examiner diagnosed with Veteran with hypesthesia of the peroneal nerves.

In his December notice of disagreement (NOD), the Veteran reported that his legs went numb after running approximately one mile.  The Veteran reiterated this statement in an August 2009 VA Form 9.

The Veteran testified at a personal hearing before the Board in August 2010.  The Veteran reported that his nerve condition had gotten worse since his previous VA examination.  The Veteran indicated that he experienced numbness in both his legs go numb after running approximately half a mile.  The Veteran denied experiencing symptoms when he was not running, and he denied atrophy of his lower extremities.  See Transcript.

The Veteran underwent another VA examination in September 2011.  The examiner indicated that the Veteran manifested severe numbness of the bilateral lower extremities, but that the Veteran did not manifest pain, paresthesias, or dysthesias of either extremity.  Additionally, the examiner ultimately described the Veteran's bilateral lower extremities as normal and declined to characterize his symptoms as any form of complete or incomplete paralysis.

The Veteran underwent another VA examination in May 2016.  The examiner noted mild paresthesias/ dysesthesias and severe numbness of the bilateral lower extremities.  The examiner characterized the Veteran's neuropathy as moderate incomplete paralysis.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 10 percent prior to May 16, 2016.  The Veteran consistently reported numbness of the bilateral lower extremities prior to May 16, 2016.  This was characterized as severe in a September 2011 VA examination, but the examiner ultimately characterized the Veteran's bilateral lower extremities as normal.  This characterization is not rebutted by additional medical evidence prior to May 16, 2016.  As previously noted however, the characterization of the Veteran's neurological disabilities by medical experts is not binding on the Board.  The evidence of record clearly indicates that the Veteran was manifesting neurological symptoms during the period on appeal.  As mild is the minimal characterization of neurological disabilities provided by the schedular rating criteria, the Board finds that an equitable assignment demands characterizing symptoms that are quite clearly manifest, at the very least as mild.  Therefore, the Veteran is entitled to a disability rating of 10 percent prior to May 16, 2016.

The Veteran is not entitled to a disability rating of 20 percent prior to May 16, 2016.  The Veteran consistently reported that his symptoms only began to manifest after running long distances of varying lengths.  The Veteran denied experiencing pain during examinations during this period of time, and no VA examination during that period characterized his bilateral lower extremities as manifesting moderate incomplete paralysis.  Therefore, the Board finds that the weight of the evidence is not sufficient to demonstrate that the Veteran has manifested moderate incomplete paralysis prior to May 16, 2016, and, accordingly the Veteran is not entitled to a disability rating in excess of 10 percent prior to May 16, 2016.  

The Veteran is not entitled to a disability rating in excess of 20 percent during any portion of the period on appeal.  The Veteran underwent multiple VA examinations during the period on appeal, and none of these examinations characterized his neuropathy as serious or indicated manifestations of atrophy.  In a personal hearing before the Board, the Veteran denied ever manifesting atrophy.  See Transcript.  Notably, the Veteran never reported manifesting pain, either constant or intermittent, in any of the examinations of record.  Therefore, the weight of the evidence is not sufficient to demonstrate that the Veteran has manifested a nerve impairment serious enough to be characterized as severe.  Accordingly, the Veteran is not entitled to a disability rating in excess of 20 percent at any time during the period on appeal for either lower extremity.  The Veteran is not entitled to a disability rating of 40 percent either, because he has not claimed or been diagnosed with complete paralysis of the bilateral lower extremities.

Extraschedular and TDIU

The Veteran has not specifically sought extraschedular consideration, or suggested that his service-connected disability ratings are so unique or unusual that it was not contemplated by the schedular rating criteria, and as such the Board is not required to discuss whether referral is warranted.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

The Board has also considered whether entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that TDIU has not been raised by the record, because the VA examinations of record do not suggest that the Veteran's neurologic disabilities of the lower extremities alone preclude his ability to work.  Furthermore, the Board notes that the Veteran has not submitted a claim for TDIU.


ORDER

A 10 percent rating for peroneal nerve neuropathy of the right lower extremities prior to May 16, 2016 is granted, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent rating for peroneal nerve neuropathy of the left lower extremities prior to May 16, 2016 is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent for peroneal nerve neuropathy of the left lower extremity is denied. 

A rating in excess of 20 percent for peroneal nerve neuropathy of the right lower extremity is denied.
____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


